Dynamic Nutra Enterprises Holdings, Inc. 3929 Browning Place Raleigh, North Carolina 27609 February 2, 2012 U.S. Securities & Exchange Commission Office of Small Business treet, NE Washington, D.C. 20549 Re: Dynamic Nutra Enterprises Holdings, Inc. File No. 333-176587 Dear Sir/Madam: Request is hereby made for the acceleration of the effective date of our Registration Statement on Form S-1, File No. 333-176587, to 4:30 P.M. Eastern Standard Time on February 6, 2012, or as soon as practicable thereafter. We are also aware that: •Should the Commission or the staff, acting pursuant to a delegated authority, declare the filingeffective, it does not foreclose the Commission from taking any action with respect to the filing; •The action of the Commission or the staff, acting pursuant to a delegated authority, in declaringthe filing effective, does not relieve the Company from its full responsibility for the adequacy andaccuracy of the disclosure in the filing; •The Company may not assert staff comments and the declaration of effectiveness as a defense inany proceeding initiated by the Commission or any person under the federal securities laws of theUnited States. Very truly yours, DYNAMIC NUTRA ENTERPRISES HOLDINGS, INC. Sincerely, By: /s/ Donna Cashwell Donna Cashwell Chief Executive Officer
